DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 09 September 2020.  In view of this communication, claims 1-7 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 09 September 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stator Insulator with Overlapping Upper and Lower Side Surface Covers.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:
Claim 4 recites the term “the lower umbrella cover part” in line 6.  This limitation lacks sufficient antecedent basis in the claims, and is clearly intended to refer to the lower umbrella cover “portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wang et al. (US 2017/0222511 A1), hereinafter referred to as “Wang”.
Regarding claim 1, Wang discloses a stator [10] (fig. 1-8; ¶ 0029) comprising: 

an insulator [14] that covers the stator core [12] (fig. 2; ¶ 0030); and 
a coil [16] including a conductive wire wound around the teeth [20] via the insulator [14] (fig. 2-3; ¶ 0029-0030); wherein each of the teeth [20] includes: 
an extension portion [22] that extends radially outward from a radially outer surface of the core back [18] (fig. 3; ¶ 0029); and 
an umbrella portion [24] that extends to each side in the circumferential direction from a radially outer end of the extension portion [22] (fig. 3; ¶ 0029); 

    PNG
    media_image1.png
    504
    889
    media_image1.png
    Greyscale

the insulator [14] includes: 
an upper side surface cover portion [26] that covers upper side surfaces of the teeth [20] (fig. 3; ¶ 0030); and 

the upper side surface cover portion [26] includes an upper umbrella cover portion [32u] that covers upper portions of radially inner surfaces of the umbrella portions [24], and an upper thin portion [utp] that protrudes downward from a lower end of the upper umbrella cover portion [32u] in the axial direction and that is thinner than the upper umbrella cover portion [32u] in a radial direction (fig. 3, 8; ¶ 0030-0034); 
the lower side surface cover portion [28] includes a lower umbrella cover portion [32l] that covers lower portions of the radially inner surfaces of the umbrella portions [24], and a lower thin portion [ltp] that protrudes upward from an upper end of the lower umbrella cover portion [32l] in the axial direction and that is thinner than the lower umbrella cover portion [32l] in the radial direction (fig. 3, 8; ¶ 0030-0034); 
the upper thin portion [utp] and the lower thin portion [ltp] overlap each other in the radial direction (fig. 7-8; ¶ 0034); and 
in each of the umbrella portions [24], a circumferential end [ce] of at least one of the upper thin portion [utp] and the lower thin portion [ltp] is located closer to the extension portion [22] than circumferential ends of the upper umbrella cover portion [32u] and the lower umbrella cover portion [32l] (fig. 3; the circumferential ends [ce] of the thin portions are notched in the circumferential direction, making them thinner, i.e. closer to the extension portions [22] of the teeth).
Regarding claim 3, Wang discloses the stator [10] according to claim 1, as stated above, wherein the upper umbrella cover portion [32u] or the lower umbrella cover portion 
Regarding claim 4, Wang discloses the stator [10] according to claim 1, as stated above, wherein the circumferential end [ce] of the upper thin portion [utp] or the lower thin portion [ltp] extends in a direction perpendicular or substantially perpendicular to an axially lower surface of the upper umbrella cover portion [32u] or an axially upper surface of the lower umbrella cover [portion] (fig. 3; the circumferential ends extend in the axial direction, while the axially upper/lower surfaces of the umbrella cover portions extend in the circumferential direction).
Regarding claim 6, Wang discloses the stator [10] according to claim 1, as stated above, wherein a lower end of the upper thin portion [utp] is located above an upper end of the lower umbrella cover portion [32l] in the axial direction; and an upper end of the lower thin portion [ltp] is located below a lower end of the upper umbrella cover portion [32u] (fig. 8).
Regarding claim 7, Wang discloses a motor comprising: the stator [10] according to claim 1, as stated above; and a rotor [11] that is rotatably supported about the central axis and that includes a magnetic pole surface that faces the stator [10] radially outward (fig. 1; ¶ 0029, 0031).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kuroiwa et al. (US 2015/0042180 A1), hereinafter referred to as “Kuroiwa”.
Regarding claim 2, Wang discloses the stator [10] according to claim 1, as stated above.  Wang does not explicitly disclose that the circumferential end [ce] of the upper thin portion [utp] or the lower thin portion [ltp] is located farther from the extension portion [22] than a circumferential end of the coil [16] (fig. 2; Wang does not disclose the exact circumferential extent of the coil [16]).
Kuroiwa discloses a stator [2] having an insulator [6] with upper and lower thin portions [620] (fig. 3, 6-7; ¶ 0024, 0035-0037), wherein the circumferential end [ce-ins] of the upper or lower thin portion [620] is located farther from the extension portion [610] than a circumferential end [ce-c] of the coil [7] (fig. 6-7; ¶ 0035-0037).

    PNG
    media_image2.png
    287
    393
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the thin portions of Wang extending farther in the circumferential direction than the coils as taught by Kuroiwa, in order to easily retain the coil in a stable manner thereby avoiding deformation of the winding without needing additional components (¶ 0058 of Kuroiwa).
Regarding claim 5, Wang discloses the stator according to claim 1, as stated above, wherein the circumferential ends [ce] of the upper thin portion [utp] and the lower thin portion [ltp] are located closer to the extension portion [22] than the circumferential ends of the upper umbrella cover portion [32u] and the lower umbrella cover portion [32l] (fig. 3; the circumferential ends [ce] of the thin portions are notched in the circumferential direction, making them thinner, i.e. closer to the extension portions [22] of the teeth).
Wang does not disclose a mold portion that covers the stator core, the insulator, and the coil; and the mold portion covers radially inner surfaces of the umbrella portions exposed outside of the upper thin portion and the lower thin portion in the circumferential direction.


    PNG
    media_image3.png
    526
    774
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the stator of Wang adding a resin mold as taught by Kuroiwa, in order to more securely fasten the coil thereby avoiding deformation of the winding (¶ 0058 of Kuroiwa).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Yokogawa (US 2013/0221770 A1) discloses a stator insulator having upper and lower cover portions that overlap one another at thin portions in the axial direction.
Yokogawa (US 2013/0193800 A1) discloses a stator insulator having upper and lower cover portions that overlap one another at thin portions in the axial direction.
Onozawa et al. (US 2010/0084950 A1) discloses a stator insulator having upper and lower cover portions that overlap one another at thin portions in the axial direction.
Lee (US 2005/0194859 A1) discloses a stator insulator having upper and lower cover portions that overlap one another at thin portions in the axial direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Andrews/
Primary Examiner, Art Unit 2834